Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,035. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 21 of the current application is an obvious variation independent claim 1 combined with dependent claim 4 of U.S. Patent No. 11,202,035.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-27 are rejected under 35 U.S.C. 101 because for example claim 21 recites method steps such as A method comprising:
determining a first join method by which a first participant device from among a plurality of participant devices joins in a video room and a second join method by which a second participant device from among the plurality of participant devices joins the video room;
 providing, for display on the first participant device, a first video room stream comprising a first number of live video streams from participant devices of the plurality of participant devices based on the first join method; and
 providing, for display on the second participant device, a second video room stream comprising a second number of live video streams from participant devices of the plurality of participant devices based on the second join method.
	These steps cover the performance of the limitations in mind without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2016/0323330A1) to Holst et al. discloses presenting methods for joining a virtual meeting which teaches: A computer-implemented method is provided in which a server receives from a user device a request to join an online meeting, the request including a meeting identifier for the online meeting. It is determined whether a meeting exists with a meeting identifier that matches the meeting identifier contained in the request. If a match is determined, a message is sent to the user device, the message indicating one or more join methods that the user device can use to join the online meeting.
--(US 9,712,570) to Ivov et al. discloses: (23) In an embodiment, each participant computing device may additionally store a maximum stream value indicating a maximum number of streams that the participant computing device may receive. For example, a first participant computing device may have greater capabilities than a second participant computing device. Thus, the first participant computing device may be capable of receiving more video streams than the second participant computing device. The stored maximum values may change over time. For example, a particular participant computing device may monitor its internal CPU load and increase or decrease the stored maximum stream value based on the internal CPU load. Each participant computing device may send the stored value indicating the maximum number of streams that the participant computing device may receive to SFU 105. SFU 105 may select, for each participant computing device, a number of streams to send to the participant computing device that is less than or equal to the lesser of the SFU's maximum stream value and the participant computing device's maximum stream value.
--(US 2020/0218773A1) to Bejjanki et al. discloses device augmentation of real time communications which teaches:  [0073] An input data composer 801 is shown as part of the output devices 502 of the local computing device 301. The input data composer 801 may be configured to collect multiple sets of input data (e.g., multiple video streams from different mobile devices) and combine it for presentation and/or output via the output devices 502. For example, the input data composer 801 may be configured to collect multiple video streams and arrange them such that all may be viewed simultaneously for a conference call, such as in the manner shown in FIG. 7. As a particular example, the input data composer 801 may receive multiple input streams comprising video, divide available space on the display device 701 by the number of input streams, and display each input stream on a different portion of the display device 701. As another example, the input data composer 801 may be configured to, based on audio from one mobile device indicating speech, lower the volume of (but still output) audio from other mobile devices. For example, the input data composer 801 may receive a plurality of sets of input data comprising audio (e.g., spoken voice audio) and modify the gain of each respective set of input data to ensure that all audio is approximately the same volume when output simultaneously. In this manner, the input data composer 801 and/or the plurality of peer connections at the media engine 503a may facilitate receipt and output of multiple sets of input data, such that a single computing device (e.g., the local computing device 301) may present and/or output multiple video streams, audio streams, or other similar input data at the same time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/            Primary Examiner, Art Unit 2651